Citation Nr: 1632473	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO. 14-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease (DDD).

2. Entitlement to service connection for a cervical spine disability, to include cervical spine DDD.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004 in the United States Air Force.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for right knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The competent and credible evidence of record establishes that lumbar spine DDD is causally related to an in-service event, injury or disease.

2. The competent and credible evidence of record establishes that cervical spine DDD is causally related to an in-service event, injury or disease.

3. The competent and credible evidence of record establishes that tinnitus is causally related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine DDD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for cervical spine DDD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issues decided herein, no further discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claims of service connection for a right knee and right ankle disability require further development, and are addressed in the remand section below.

II. Lumbar and Cervical Spine DDD

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Private treatment records, specifically January 2011 and March 2016 private medical opinions, indicate that the Veteran has been diagnosed with lumbar and cervical spine DDD. As such, a current low back disability and a neck disability have been shown and the first element of service connection is met. 

Turning to the second element, with respect to the lumbar DDD the Veteran has stated that his disability is related to an in-service fall that occurred during aircraft maneuvering, as well as exposure to high intensity vibrations while working in C-130s. He is competent to report experiencing back pain after specific events, and as there is no evidence that the statements are not credible, they are entitled to probative weight. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The March 2016 private medical opinion corroborated the fact that exposure to high intensity vibrations, such as those found in an in-flight C-130, can cause DDD. Further, service treatment records from May 2000, August 2000 and February 2001 reflect complaints of low back pain, and treatment records from May 2001 reflect a fall that occurred during aircraft maneuvering.

For the cervical spine DDD, service treatment records are silent for any evidence of a cervical spine disability. However, the Veteran has reported that he experienced neck pain after wearing night vision goggles while working on C-130s, which he is competent to report. Id.; March 2016 Hearing Transcript at 16-17. These statements are consistent with his service as a loadmaster, and as there is no evidence that the statements are not credible they are entitled to probative weight. Jandreau, 492 F.3d 1372. The March 206 private opinion also indicated that heavy night vision googles would place extensive stress on the cervical vertebrae. Based on this evidence, an in-service event, injury or disease for both the lumbar and cervical spine DDD claims has been shown.

Finally, the Veteran has asserted that his lumbar spine DDD and cervical spine DDD are causally related to his active duty service. Both the Veteran and his wife has provided lay statements, with the former indicating persistent pain since service and the latter indicating that back pain has been present since the beginning of their relationship in approximately 2007. Both are competent to report the presence of pain over a period of time, and as there is no evidence that the statements are not credible they are entitled to probative weight. Id. 

Turning to the medical evidence, in support of his contentions the Veteran submitted private medical opinions in January 2011 and March 2016. The January 2011 opinion indicated that it was unusual for an individual of the Veteran's age to have such advanced degeneration, particularly in the lumbar spine. However, the examiner did not provide an opinion explicitly linking the anomalous degeneration to the Veteran's service, and there it is of limited probative value. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The March 2016 opinion indicated that it was more likely as not that the lumbar spine DDD and cervical spine DDD were related to the Veteran's service. Concerning the lumbar spine DDD the physician stated that the high intensity vibration exposure the Veteran experienced aboard C-130s, as well as the heavy lifting requirements of his position as a loadmaster, both likely resulted in his current lumbar DDD. As to the cervical spine DDD, the physician stated that the excessive stress placed on the cervical vertebrae from wearing night vision goggles likely resulted in his current cervical spine DDD. There is no evidence that the private physician was not competent or credible, and as the opinion is based on a review of the medical records and supported by a reasoned rationale, it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA obtained a medical opinion in March 2012, in which an examiner stated it was less likely than not that the lumbar spine DDD and cervical spine DDD were causally related to the Veteran's service. However, in support of these conclusions the examiner simply stated that there was no nexus treatment. As the examiner exclusively relied on the lack of documentation, the opinion is inadequate and entitled to no probative weight. Dalton v. Peake, 21 Vet. App. 23 (2007). Treatment records reflect on-going treatment for neck and low back pain, but contain no opinions concerning the etiology of the diagnosed lumbar or cervical DDD.

Based on the foregoing, the competent and credible evidence of record establishes that the Veteran's lumbar spine DDD and cervical spine DDD are causally related to his active duty service. As such, the Board finds that service connection for lumbar spine DDD and cervical spine DDD is warranted on a direct based. 38 C.F.R. §§ 3.102, 3.303.

III. Tinnitus

The Veteran has stated that he currently has tinnitus, which he is competent to report as it is a condition that is wholly observable by his own senses. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board notes that the March 2012 VA audiological examiner indicated that the Veteran denied the presence of tinnitus. In a December 2015 statement from his representative, the Veteran disputed that he denied the presence of tinnitus. See December 2015 Form 646.

However, upon review of the evidence the Veteran has otherwise been substantially consistent in reporting that he currently has tinnitus. As such, this lone inconsistency, even if true, is not sufficient to find the other statements concerning the current presence of tinnitus not credible. See, e.g., Singh v. Gonzales, 403 F.3d 1081, 1090-91 (9th Cir. 2005); United States v. Krilich, 159 F.3d 1020, 1025-26 (7th Cir. 1998) ("Statements are inconsistent only if the truth of one implies the falsity of the other."). As such, a current disability has been established.

The Veteran also testified during his March 2016 hearing that he noticed ringing or buzzing in his ears in service after working aboard C-130s. The Veteran's DD-214 reflects a military occupational specialty of an aircraft loadmaster journeyman, which corroborates his statements concerning aircraft noise exposure. As such, noise exposure, as well as in-service manifestations of tinnitus, has been shown.

Turning to the third element, service connection for chronic diseases can be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b). While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service connected based on continuity of symptomatology. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

The Veteran has asserted that his intermittent tinnitus has been persistent since his exposure to aircraft noise in service. March 2016 Hearing Transcript at 3-9. The Veteran is competent to report the persistence of lay observable symptoms, such as ringing or buzzing in the ears, since service. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374. As the statements concerning persistent symptoms are competent, and there is no evidence they are not credible, the Board finds they are entitled to significant probative weight.

The March 2012 audiological examiner indicated that tinnitus was less likely than not related to service, as the Veteran denied having tinnitus at the examination. However, as noted above the Board has found that the Veteran has otherwise been consistent in his reports that he currently has tinnitus, and therefore that his statements competently and credibly establish a current disability. In light of this finding, the Board must find that the March 2012 opinion is based on an erroneous factual premise (i.e. that tinnitus is not present), and therefore is entitled to no probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Treatment records are silent for any opinions concerning the etiology of tinnitus.

Based on the evidence of record, the Board finds that service connection based on continuity of symptomatology for tinnitus is warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.102, 3.303(b). While the March 2012 opinion indicated that the tinnitus was not related to service as the Veteran denied having tinnitus, the Veteran's statements when taken together are consistent and establish that tinnitus is currently present, it had its onset in-service (i.e., that the there was a combination of manifestations sufficient to identify the disease entity), and that it has been continuous since, all of which he is competent and credible to report. Therefore, resolving reasonable doubt in the Veteran's favor, service connection based on continuity of symptomatology for tinnitus is warranted.


ORDER

Entitlement to service connection for lumbar spine DDD is granted.

Entitlement to service connection for cervical spine DDD is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA obtained medical opinions concerning the right knee and right ankle claims in March 2012. The examiner indicated that both disabilities were less likely than not related to the Veteran's active duty service as there was no evidence of nexus treatment. No further rationale for the opinions was provided. A medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). As such, the March 2012 opinion concerning the claimed right knee and right ankle disability is inadequate, and the claims must be remanded for a new VA examination to determine the nature and etiology of the disabilities.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given time to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the right knee disability and right ankle disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability is related to his active duty service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire file is required; however, attention is invited to May 2001 through October 2001 service treatment records noting May 2001 right knee and ankle injuries (VBMS -STR: Medical - uploaded 03/19/04).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


